DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-11 were originally presented having a filing date of December 13, 2019 and claiming priority to Federal Republic of Germany Application DE10 2017 210 219.5  that was filed on June 20, 2017 and PCT/EP2018/066351 that was filed on June 20, 2018.
A Preliminary Amendment was filed on December 13, 2019. Claims 1-11 were amended via Preliminary Amendment.
This is the first Office action on the merits. Claims 1-11 are currently pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/622614, filed on December 13, 2019.
Information Disclosure Statement
The Information Disclosure Statements (IDS) that were filed on 12/13/2019, 1/03/2020, and 9/24/2021 are in compliance with 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.
Drawings
The drawings were received on December 13, 2019.  These drawings are acceptable.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is 152 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
In Paragraph [23], line 12, “swearing area” should be “swerving area”.
In Paragraph [50] line 2, “swearing area” should be “swerving area”.  
Appropriate correction is required. 
Claim Objections
Claims 6 and 8 objected to because of the following informalities:  
In claim 6, line 4, “further comprising” should be “further comprises”.
In claim 8, the preamble reads “The method according to any of the preceding claims, of claim 1, further comprising” and should be “The method according to any of the preceding claims” or “The method of claim 1”.
Appropriate correction is required.
For the purposes of compact prosecution, claim 8 is interpreted as depending from claim 1 in the prior art rejection section set forth below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 11 invokes means plus function interpretation under 35 U.S.C. 112(f) due to the recitation of “means for covering and/or blending a view path onto the object” with no corresponding recitation of structure, material, or acts for performing the claimed function. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nojiri et al. (WO 2017018192 A1), hereinafter referred to as “Nojiri”, in view of Hada et al. (Pub No. US 2020/0152065 A1), hereinafter referred to as “Hada”.
Regarding claim 1, Nojiri teaches A method for assisting a user of a motor vehicle to swerve around an object on a movement path of the motor vehicle, (see at least Nojiri abstract “This information display apparatus is equipped with an obstacle detection unit, an avoidance determination unit, a travel route calculation unit, and an image display unit. The obstacle detection unit detects an obstacle located around a vehicle”) the method comprising:
providing, by a driver assistance system, a warning signal describing the object on the movement path (see at least Nojiri line 186 “, the HCU 20 executes an obstacle existence notification display process for notifying the existence of an obstacle”) and a collision area visible to the user through a window (see at least Nojiri line 157 “the HCU 20 creates an off-route area image representing an area other than the travel route on the travel path on which the vehicle 1 travels, and causes the HUD control device 19 to display the image”);
based on the warning signal, defining, by the driver assistance system, a swerving area, a cover area of the window, and an accentuation area of the window, wherein the swerving area is visible through the window, in which a swerving point for swerving around the object is visible (see at least Nojiri figures 4-8, line 33 “the travel route calculation unit calculates a travel route for driving the vehicle while avoiding the obstacle”), wherein the cover area is located between a visual point of the user and the collision area (see at least Nojiri lines 157, 70, 204“Further, the HCU 20 creates an off-route area image representing an area other than the travel route on the travel path on which the vehicle 1 travels, and causes the HUD control device 19 to display the image. As illustrated in FIG. 7, the off-route area image is displayed so as to be superimposed on the scenery seen through the area 19a located in front of the driver's seat”, “The HUD 18 is a device that projects various images onto the windshield of the vehicle 1 and displays these images so as to be superimposed on the scenery seen through the windshield from the driver's seat of the vehicle 1”, “for an obstacle at a long distance from the vehicle 1, a sign and a warning phrase calling attention are displayed as a provided information image, but for an obstacle at a short distance from the vehicle 1. As a provided information image, a sign calling attention is displayed in a larger color in a different color, and an arrow pointing to an obstacle is also displayed. 209 Further, for the out-of-route area image to be displayed in S150, it is preferable to adopt a display mode different from that of the traveling route image. Examples of the display mode include tones and colors. As illustrated in FIG. 7, the image of the area outside the route is toned down in comparison with the image of the traveling route), and wherein the accentuation area is located between the visual point and the swerving area (see at least Nojiri line 34 “The image display unit displays a travel route image representing a travel route calculated by the travel route calculation unit so as to be superimposed on the scenery seen through the front glass from the driver's seat of the vehicle.”); 
generating, by the driver assistance system, an accentuation signal comprising a measure to accentuate the swerving area (see at least Nojiri line 78,  148 “The HUD control device 19 includes a well-known microcomputer centered on a CPU, ROM, and RAM, and causes the HUD 18 to display an image based on a command from the HCU 20. The HCU 20 includes a well-known microcomputer centered on a CPU, ROM, and RAM, and executes various processes such as information display processing based on various acquired signals. The information display process is a process of displaying various information such as a travel route for driving the vehicle 1 while avoiding obstacles so as to be superimposed on the scenery seen through the area 19a.”, “In S150, the HCU 20 executes an avoidance passage display process for displaying useful information for traveling while avoiding obstacles. Specifically, the HCU 20 calculates a travel route for driving the vehicle 1 while avoiding obstacles, creates a travel route image representing the calculated travel route, and displays it on the HUD control device 19”);
transmitting, from the driver assistance system to an accentuation device, the accentuation signal (see at least Nojiri line 145 “In S150, the HCU 20 executes an avoidance passage display process for displaying useful information for traveling while avoiding obstacles. Specifically, the HCU 20 calculates a travel route for driving the vehicle 1 while avoiding obstacles, creates a travel route image representing the calculated travel route, and displays it on the HUD control device 19.”); and 
based on the accentuation signal, performing, by the accentuation device, the measure to accentuate the swerving area (see at least Nojiri lines 85, 82 “The HCU 20 is mounted on a vehicle and functions as an information display device for displaying various information by executing information display processing”, “The information display process is a process of displaying various information such as a travel route for driving the vehicle 1 while avoiding obstacles so as to be superimposed on the scenery seen through the area 19a.”), 
Nojiri fails to teach but Hada teaches wherein the measure for accentuating the swerving area comprises at least partial covering of the cover area by the accentuation device (see at least Hada Figures 2B-2C, and paragraphs [0024], [0029]: “The attention-calling apparatus 10 can display the virtual image V with good positional accuracy relative to the object W by adjusting the position at which the virtual image V is to be displayed, on the basis of the position information regarding the position of the object W in the real scene 3 obtained from the object detector 100, and the viewpoint information regarding the position of the viewpoint of the driver E obtained from the viewpoint position detector 200”, “The predetermined positional relationship includes positional relationships such a positional relationship in which the virtual image V is seen to be superimposed on the object W”).  
Nojiri and Hada are considered to be analogous to the claimed invention because they are in the same field of motor vehicle assistance (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nojiri to use “wherein the measure for accentuating the swerving area comprises at least partial covering of the cover area by the accentuation device” as disclosed in Hada. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Nojiri’s determination of a safe travel route and an out-of-route area with Hada’s partial covering of the area leading to an object on the vehicle windshield in order to allow the vehicle driver to identify and avoid road area leading to a potential collision (see at least Hada paragraphs [0006]-[0007] “However, even if a display mode such as the color or size of the mark image is changed, it is difficult for the driver to ascertain whether to keep on steering or to perform a braking maneuver and thus there is room for improvement in a method for attention calling. An object of the present invention is to provide an attention-calling apparatus capable of prompting an appropriate driving operation and preventing collision with a forward obstacle.”).
Regarding claim 2, Nojiri in view of Hada teaches the method of claim 1 as shown above. Nojiri teaches wherein the window is a motor vehicle window of the motor vehicle (see at least Nojiri line 75 “the HUD 18 displays the image so as to be superimposed on the scenery seen through the region 19a located in front of the driver's seat”) and wherein the accentuation device is an accentuation device of the motor vehicle (see at least Nojiri line 14 “an information display device mounted on a vehicle.”).  
Regarding claim 4, Nojiri in view of Hada teaches the method of claim 1 as shown above. Nojiri teaches further comprising generating the measure for accentuating the swerving area, wherein the measure for accentuating the swerving area further comprises highlighting a portion of the accentuation area of the window by the accentuation device (see at least Nojiri line 148 “As illustrated in FIGS. 4 to 6 and 10, the travel route image is displayed so as to be superimposed on the scenery seen through the area 19a located in front of the driver's seat. As for this travel route image, as illustrated in FIGS. 5 and 10, the center line of the travel route may be highlighted with a thick line or the like”).  
Regarding claim 5, Nojiri in view of Hada teaches the method of claim 1, as shown above. Nojiri teaches further comprising: based on an image signal, outputting an image on the cover area for at least partially covering the collision area, and/or on the accentuation area for at least partially highlighting the swerving area relative to the cover area (see at least Nojiri Figures 4-10, line 70 “The HUD 18 is a device that projects various images onto the windshield of the vehicle 1 and displays these images so as to be superimposed on the scenery seen through the windshield from the driver's seat of the vehicle 1”)
wherein the image signal is the accentuation signal, and wherein the accentuation device comprises a display device (see at least Nojiri Figures 4-10, line 54 “head-up display”).  
Regarding claim 9, Nojiri teaches A driver assistance device, comprising: a processor, (see at least Nojiri line 78 “The HUD control device 19 includes a well-known microcomputer centered on a CPU”) wherein the driver assistance device is configured to perform operations comprising:
providing a warning signal describing the object on the movement path (see at least Nojiri line 186 “, the HCU 20 executes an obstacle existence notification display process for notifying the existence of an obstacle”) and a collision area visible to the user through a window (see at least Nojiri line 157 “the HCU 20 creates an off-route area image representing an area other than the travel route on the travel path on which the vehicle 1 travels, and causes the HUD control device 19 to display the image”);
based on the warning signal, defining a swerving area, a cover area of the window, and an accentuation area of the window, wherein the swerving area is visible through the window, in which a swerving point for swerving around the object is visible (see at least Nojiri figures 4-8, line 33 “the travel route calculation unit calculates a travel route for driving the vehicle while avoiding the obstacle”), wherein the cover area is located between a visual point of the user and the collision area (see at least Nojiri lines 157, 70, 204“Further, the HCU 20 creates an off-route area image representing an area other than the travel route on the travel path on which the vehicle 1 travels, and causes the HUD control device 19 to display the image. As illustrated in FIG. 7, the off-route area image is displayed so as to be superimposed on the scenery seen through the area 19a located in front of the driver's seat”, “The HUD 18 is a device that projects various images onto the windshield of the vehicle 1 and displays these images so as to be superimposed on the scenery seen through the windshield from the driver's seat of the vehicle 1”, “for an obstacle at a long distance from the vehicle 1, a sign and a warning phrase calling attention are displayed as a provided information image, but for an obstacle at a short distance from the vehicle 1. As a provided information image, a sign calling attention is displayed in a larger color in a different color, and an arrow pointing to an obstacle is also displayed. 209 Further, for the out-of-route area image to be displayed in S150, it is preferable to adopt a display mode different from that of the traveling route image. Examples of the display mode include tones and colors. As illustrated in FIG. 7, the image of the area outside the route is toned down in comparison with the image of the traveling route), and wherein the accentuation area is located between the visual point and the swerving area (see at least Nojiri line 34 “The image display unit displays a travel route image representing a travel route calculated by the travel route calculation unit so as to be superimposed on the scenery seen through the front glass from the driver's seat of the vehicle.”); 
generating an accentuation signal comprising a measure to accentuate the swerving area (see at least Nojiri line 78,  148 “The HUD control device 19 includes a well-known microcomputer centered on a CPU, ROM, and RAM, and causes the HUD 18 to display an image based on a command from the HCU 20. The HCU 20 includes a well-known microcomputer centered on a CPU, ROM, and RAM, and executes various processes such as information display processing based on various acquired signals. The information display process is a process of displaying various information such as a travel route for driving the vehicle 1 while avoiding obstacles so as to be superimposed on the scenery seen through the area 19a.”, “In S150, the HCU 20 executes an avoidance passage display process for displaying useful information for traveling while avoiding obstacles. Specifically, the HCU 20 calculates a travel route for driving the vehicle 1 while avoiding obstacles, creates a travel route image representing the calculated travel route, and displays it on the HUD control device 19”); and
transmitting, from the driver assistance device to an accentuation device, the accentuation signal (see at least Nojiri line 145 “In S150, the HCU 20 executes an avoidance passage display process for displaying useful information for traveling while avoiding obstacles. Specifically, the HCU 20 calculates a travel route for driving the vehicle 1 while avoiding obstacles, creates a travel route image representing the calculated travel route, and displays it on the HUD control device 19.”).
Nojiri fails to teach but Hada teaches wherein the measure for accentuating the swerving area comprises at least partial covering of the cover area by the accentuation device (see at least Hada Figures 2B-2C, and paragraphs [0024], [0029]: “The attention-calling apparatus 10 can display the virtual image V with good positional accuracy relative to the object W by adjusting the position at which the virtual image V is to be displayed, on the basis of the position information regarding the position of the object W in the real scene 3 obtained from the object detector 100, and the viewpoint information regarding the position of the viewpoint of the driver E obtained from the viewpoint position detector 200”, “The predetermined positional relationship includes positional relationships such a positional relationship in which the virtual image V is seen to be superimposed on the object W”).  
Nojiri and Hada are considered to be analogous to the claimed invention because they are in the same field of motor vehicle assistance (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nojiri to use “wherein the measure for accentuating the swerving area comprises at least partial covering of the cover area by the accentuation device” as disclosed in Hada. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Nojiri’s determination of a safe travel route and an out-of-route area with Hada’s partial covering of the area leading to an object on the vehicle windshield in order to allow the vehicle driver to identify and avoid road area leading to a potential collision (see at least Hada paragraphs [0006]-[0007] “However, even if a display mode such as the color or size of the mark image is changed, it is difficult for the driver to ascertain whether to keep on steering or to perform a braking maneuver and thus there is room for improvement in a method for attention calling. An object of the present invention is to provide an attention-calling apparatus capable of prompting an appropriate driving operation and preventing collision with a forward obstacle.”).
Regarding claim 10, Nojiri teaches A motor vehicle, comprising (see at least Nojiri line 14 “The present disclosure relates to an information display device mounted on a vehicle”):
an accentuation device comprising a processor (see at least Nojiri line 78 “The HUD control device 19 includes a well-known microcomputer centered on a CPU”) and a driver assistant device, wherein the driver assistance device is configured to perform operations comprising:
providing a warning signal describing the object on the movement path (see at least Nojiri line 186 “, the HCU 20 executes an obstacle existence notification display process for notifying the existence of an obstacle”) and a collision area visible to the user through a window (see at least Nojiri line 157 “the HCU 20 creates an off-route area image representing an area other than the travel route on the travel path on which the vehicle 1 travels, and causes the HUD control device 19 to display the image”);
based on the warning signal, defining a swerving area, a cover area of the window, and an accentuation area of the window, wherein the swerving area is visible through the window, in which a swerving point for swerving around the object is visible (see at least Nojiri figures 4-8, line 33 “the travel route calculation unit calculates a travel route for driving the vehicle while avoiding the obstacle”), wherein the cover area is located between a visual point of the user and the collision area (see at least Nojiri lines 157, 70, 204“Further, the HCU 20 creates an off-route area image representing an area other than the travel route on the travel path on which the vehicle 1 travels, and causes the HUD control device 19 to display the image. As illustrated in FIG. 7, the off-route area image is displayed so as to be superimposed on the scenery seen through the area 19a located in front of the driver's seat”, “The HUD 18 is a device that projects various images onto the windshield of the vehicle 1 and displays these images so as to be superimposed on the scenery seen through the windshield from the driver's seat of the vehicle 1”, “for an obstacle at a long distance from the vehicle 1, a sign and a warning phrase calling attention are displayed as a provided information image, but for an obstacle at a short distance from the vehicle 1. As a provided information image, a sign calling attention is displayed in a larger color in a different color, and an arrow pointing to an obstacle is also displayed. 209 Further, for the out-of-route area image to be displayed in S150, it is preferable to adopt a display mode different from that of the traveling route image. Examples of the display mode include tones and colors. As illustrated in FIG. 7, the image of the area outside the route is toned down in comparison with the image of the traveling route), and wherein the accentuation area is located between the visual point and the swerving area (see at least Nojiri line 34 “The image display unit displays a travel route image representing a travel route calculated by the travel route calculation unit so as to be superimposed on the scenery seen through the front glass from the driver's seat of the vehicle.”); 
generating an accentuation signal comprising a measure to accentuate the swerving area (see at least Nojiri line 78, 148 “The HUD control device 19 includes a well-known microcomputer centered on a CPU, ROM, and RAM, and causes the HUD 18 to display an image based on a command from the HCU 20. The HCU 20 includes a well-known microcomputer centered on a CPU, ROM, and RAM, and executes various processes such as information display processing based on various acquired signals. The information display process is a process of displaying various information such as a travel route for driving the vehicle 1 while avoiding obstacles so as to be superimposed on the scenery seen through the area 19a.”, “In S150, the HCU 20 executes an avoidance passage display process for displaying useful information for traveling while avoiding obstacles. Specifically, the HCU 20 calculates a travel route for driving the vehicle 1 while avoiding obstacles, creates a travel route image representing the calculated travel route, and displays it on the HUD control device 19”); and
transmitting, from the driver assistance device to an accentuation device, the accentuation signal (see at least Nojiri line 145 “In S150, the HCU 20 executes an avoidance passage display process for displaying useful information for traveling while avoiding obstacles. Specifically, the HCU 20 calculates a travel route for driving the vehicle 1 while avoiding obstacles, creates a travel route image representing the calculated travel route, and displays it on the HUD control device 19.”).
Nojiri fails to teach but Hada teaches wherein the measure for accentuating the swerving area comprises at least partial covering of the cover area by the accentuation device (see at least Hada Figures 2B-2C, and paragraphs [0024], [0029]: “The attention-calling apparatus 10 can display the virtual image V with good positional accuracy relative to the object W by adjusting the position at which the virtual image V is to be displayed, on the basis of the position information regarding the position of the object W in the real scene 3 obtained from the object detector 100, and the viewpoint information regarding the position of the viewpoint of the driver E obtained from the viewpoint position detector 200”, “The predetermined positional relationship includes positional relationships such a positional relationship in which the virtual image V is seen to be superimposed on the object W”).  
Nojiri and Hada are considered to be analogous to the claimed invention because they are in the same field of motor vehicle assistance (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nojiri to use “wherein the measure for accentuating the swerving area comprises at least partial covering of the cover area by the accentuation device” as disclosed in Hada. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Nojiri’s determination of a safe travel route and an out-of-route area with Hada’s partial covering of the area leading to an object on the vehicle windshield in order to allow the vehicle driver to identify and avoid road area leading to a potential collision (see at least Hada paragraphs [0006]-[0007] “However, even if a display mode such as the color or size of the mark image is changed, it is difficult for the driver to ascertain whether to keep on steering or to perform a braking maneuver and thus there is room for improvement in a method for attention calling. An object of the present invention is to provide an attention-calling apparatus capable of prompting an appropriate driving operation and preventing collision with a forward obstacle.”).
Regarding claim 11, Nojiri in view of Hada teaches the motor vehicle of claim 10 as shown above. Nojiri teaches wherein the accentuation device further comprises a covering device, a headlight, and/or a display device (see at least Nojiri line 53 “heads-up display”), 
wherein the display device comprises a heads-up display (see at least Nojiri lines 53, 70 “The vehicle 1 shown in FIG. 1 includes a camera 11, a radar 12, a sonar 13, a vehicle speed sensor 14, a yaw rate sensor 15, a head-up display (hereinafter HUD) 18”, “The HUD 18 is a device that projects various images onto the windshield of the vehicle 1 and displays these images so as to be superimposed on the scenery seen through the windshield from the driver's seat of the vehicle 1”), at least one light-emitting element integrated in a motor vehicle window, a screen arranged in or on the motor vehicle window, a screen arranged in a sight path of the driver to the object, and/or means for covering and/or blending a view path onto the object, and wherein the covering device comprises a cover element.   
It should be noted that the Examiner is interpreting this claim as reciting a list of alternatives to define:  the limitation of the accentuation device to be at least one of a covering device, a headlight, and display device; and the limitation of the display device to be at least one of a heads-up display, light-emitting element, screen in or on the motor vehicle window, screen in a sight path of the driver, means for covering, and means for blending.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nojiri in view of Hada as applied to claim 1 above, and further in view of Norbruch et al. (US Patent No. 9493102 B2), hereinafter referred to as “Norbruch”.
Regarding claim 3, Nojiri in view of Hada teaches the method of claim 1 as shown above. The combination of Nojiri in view of Hada fails to teach but Norbruch teaches further comprising generating the measure for accentuating the swerving area, wherein the measure for accentuating the swerving area further comprises controlling at least one headlight of the accentuation device for illuminating the swerving area (see at least Norbruch column 1 lines 35-38 “the present invention provides a method for highlighting an expected movement path of a vehicle, as well as a control device for highlighting an expected movement path of a vehicle”).  
Norbruch is considered to be analogous to the claimed invention because they are in the same field of vehicle navigation (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nojiri and Hada to use “further comprising generating the measure for accentuating the swerving area, wherein the measure for accentuating the swerving area further comprises controlling at least one headlight of the accentuation device for illuminating the swerving area” as disclosed in Norbruch. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Nojiri’s determination of a safe travel route and an out-of-route area and Hada’s partial covering of the area leading to an object on the vehicle windshield with Norbruch’s use of the headlight to illuminate the vehicle’s path to other vehicles, clearly emphasize at nighttime to the driver the safe driving path, and in order to allow the vehicle driver to identify and avoid road area leading to a potential collision (see at least Norbruch column 1 lines 41-61: “The present invention is based on the recognition that the attentiveness of other drivers to future actions of a vehicle can be improved if a traffic space that will be occupied in the future by the vehicle is optically highlighted…By highlighting the foreseeable path, an immediate item of information can be communicated to other drivers concerning the immediately imminent movement path of the vehicle…Moreover, the highlighting of a travel path proposed by a driver assistance system can help the driver of the vehicle, in a difficult traffic situation, to react to the proposal in an intuitively correct manner.”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nojiri in view of Hada as applied to claim 1 above, and further in view of Robert-Landry et al. (DE 102012025468 A1), hereinafter referred to as “Robert-Landry”.
Regarding claim 7, Nojiri in view of Hada teaches the method of claim 1 as shown above. The combination of Nojiri in view of Hada fails to teach but Robert-Landry teaches further comprising: 
simulating, by a driver assistance device, a collision process of a collision with the object (see at least Robert-Landry [0002], [0047] “a driver assistance system which is designed to automatically brake the motor vehicle on the basis of an identified hazard”, “calculation of reaction time”)
based on the simulated collision process, determining a collision time (see at least Robert-Landry [0002] “A degree of danger is then determined as a function of the measured distance, in particular the so-called “time to collision” (TTC)”), and 
based on the determined collision time, defining a transmission time for transmitting the accentuation signal (see at least Robert-Landry [0002], [0003] “Depending on the TTC, an automatic braking process of the motor vehicle can then be initiated and / or other measures can be taken, such as outputting an acoustic and / or optical and / or haptic warning signal.”, “In contrast, in semi-autonomous systems, the motor vehicle is only partially braked by the driver assistance system, and an optical and / or haptic and / or acoustic warning signal is also sent to the driver…Systems are also known in which only warning signals are output.”).  
Robert-Landry is considered to be analogous to the claimed invention because they are in the same field of vehicle assistance (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nojiri and Hada to use “simulating, by a driver assistance device, a collision process of a collision with the object, based on the simulated collision process, determining a collision time, and based on the determined collision time, defining a transmission time for transmitting the accentuation signal” as disclosed in Robert-Landry. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Nojiri’s determination of a safe travel route and an out-of-route area and Hada’s partial covering of the area leading to an object on the vehicle windshield with Robert-Landry’s calculation of a collision time and signal output time in order to determine a proper time to warn a driver about a potential collision (see at least Robert-Landry [0006] “The object of the invention is to provide a solution how, in a method of the type mentioned at the beginning, the point in time for providing the functionality can be determined depending on the current situation in such a way that a collision with the object can be prevented as far as possible, but the functionality is also not provided too early.”)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nojiri in view of Hada as applied to claim 1 above, and further in view of Rodriguez Moreno (US Patent No. 9360668 B2), hereinafter referred to as “Moreno”.
Regarding claim 8, as best understood based on the claim objection identified above, Nojiri in view of Hada teaches the method of claim 1 as shown above. The combination of Nojiri in view of Hada fails to teach but Moreno teaches further comprising:   
determining, by the driver assistance system, a driving movement of the motor vehicle and/or a change in at least one of a viewing angle of the user (see at least Moreno column 3 lines 55-57 “The controller 26 is electrically coupled to each position sensor 28 to obtain data corresponding to the position of the occupant 18.”) and a position of the object relative to the motor vehicle or to the visual point of the user of the motor vehicle; 
based on the determined driving movement and/or the change, determining, by the driver assistance system, a relative displacement of the collision area and/or the swerving area with respect to the visual point of the user (see at least Moreno column 3 lines 53-55 “The controller 26 is operable to dynamically calibrate or update an aspect of the current image 15 based on a position of the occupant 18.”); 
based on the determined relative displacement, generating, by the driver assistance system, a changed accentuation signal, wherein the changed accentuation signal comprises an adaptation of the measure to the relative displacement of the collision area and/or the swerving area (see at least Moreno column 6 lines 14-17 “The controller 26 can be configured to dynamically adjust a position of the content within the current image 15, or the location of the current image 15 on the display surface 17 to a visible or more desirable location.”); and 
transmitting, by the driver assistance system, the changed accentuation signal to the accentuation device (see at least Moreno column 6 lines 14-17 “The controller 26 can be configured to dynamically adjust a position of the content within the current image 15, or the location of the current image 15 on the display surface 17 to a visible or more desirable location.”).  
It should be noted that the Examiner is interpreting this claim as reciting a list of alternatives to define: the limitation of the determining by the driver assistance system  to be of at least one of a driving movement, a change in the viewing angle of the user, a change in a position of the object relative to the motor vehicle, and a change in a position of the object relative to the user of the motor vehicle; and the limitation of the determining by the driver assistance system to be of at least one of a relative displacement of the collision area, and a relative displacement of the swerving area with respect to the visual point of the user.
Moreno is considered to be analogous to the claimed invention because they are in the same field of vehicle assistance (see MPEP 2141.01(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nojiri and Hada to use “determining, by the driver assistance system, a driving movement of the motor vehicle and/or a change in at least one of a viewing angle of the user, based on the determined driving movement and/or the change, determining, by the driver assistance system, a relative displacement of the collision area and/or the swerving area with respect to the visual point of the user, based on the determined relative displacement, generating, by the driver assistance system, a changed accentuation signal, wherein the changed accentuation signal comprises an adaptation of the measure to the relative displacement of the collision area and/or the swerving area, transmitting, by the driver assistance system, the changed accentuation signal to the accentuation device” as disclosed in Moreno. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Nojiri’s determination of a safe travel route and an out-of-route area and Hada’s partial covering of the area leading to an object on the vehicle windshield with Moreno’s dynamically calibrated display in order to provide the warning display within the driver’s line of sight to drivers of different heights (see at least Moreno column 1 lines 18-35 “Vehicles are designed to accommodate occupants of various physical dimensions and postures. The head-up display is typically installed in the vehicle by the original equipment manufacturer (OEM) during assembly of the vehicle…The vehicle, however, may be operated by a driver whose physical features may deviate from the typical driver. During operation of the vehicle, the driver routinely views different areas of the windshield. Therefore, it is desirable to have a head-up display that can accommodate different occupants during operation of the vehicle.”)
Allowable Subject Matter
It is found that the combination of Nojiri and Hada is the most relevant prior art of record. Nojiri in view of Hada teaches the method of claim 1 as shown above, and teaches “covering, by the accentuation device, a portion of the cover area of the window” but does not teach “a cover element, wherein the cover element comprises a curtain and/or a sun visor”.
Other relevant prior art of record are the references Jung (US Patent No. 7413233B1), Yoshizumi et al. (US Patent No. 11205356B2), and Collavo et al. (Pub No. US 2004/0106427 A1). These references all teach “a cover device, wherein the cover device comprises a cover element… wherein the cover element comprises a curtain and/or a sun visor…” which covers a portion of the windshield (see at least Jung Figs. 1, 6, 9, Col. 2 lines 12-14, Col. 8 lines 30-33; Yoshizumi Figs. 1C, 8A-C, 13A-C, Col. 9 lines 62-64; Collavo [0069]), but not based on an identified collision area. 
The prior art does not contain any teaching that would lead a person of ordinary skill in the art to modify the closest prior art and thereby arrive at the invention.
For at least the reason set forth above, claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagasawa et al. (US Patent No. 8970451 B2) discloses a visual guidance system which uses attention-attracting images overlaid on a vehicle windshield. Iwase et al. (Pub No. US 2018/0031831 A1) discloses a windshield of which the visual saliency can be increased to attract the driver’s attention to a peripheral portion. Cosatto et al. (Pub No. US 2016/0054452 A1) discloses a method for providing a collision warning to a driver using a heads-up display which displays the bounding box of an obstacle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN B WARD whose telephone number is (571)272-3947. The examiner can normally be reached Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on  (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.B.W./Examiner, Art Unit 4123   

       

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667